                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Christian David-Robert Wille,                         Case No. 18-cv-2069 (WMW/BRT)

                           Petitioner,
                                                ORDER ADOPTING REPORT AND
       v.                                           RECOMMENDATION

Nate Knutson,

                           Respondent.


       This matter is before the Court on the September 20, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 15).

The R&R recommends dismissing Petitioner Christian David-Robert Wille’s petition for

a writ of habeas corpus without prejudice. Wille filed a timely objection to the R&R.

For the reasons addressed below, the Court overrules Wille’s objection and adopts the

R&R.

       Wille’s habeas petition challenges his Minnesota state court conviction on seven

grounds. Of those grounds, six were adjudicated on direct appeal by the Minnesota Court

of Appeals. One ground—a claim of ineffective assistance of appellate counsel—has not

been adjudicated on the merits in state court. The R&R recommends dismissing Wille’s

petition without prejudice because it is a “mixed” petition containing both exhausted and

unexhausted claims, which federal courts may not adjudicate. See Rhines v. Weber, 544

U.S. 269, 273 (2005). Wille requests that, rather than dismiss his petition, the Court stay

and hold his petition in abeyance while he returns to state court to exhaust his claim of
ineffective assistance of appellate counsel. See id. at 276-79. The R&R concludes that a

stay is not appropriate in this case because Wille has not established “good cause” for his

failure to exhaust his state-court remedies. Wille objects to this conclusion.

       The Court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord Fed. R.

Civ. P. 72(b)(3); LR 72.2(b)(3). Those portions of an R&R to which no objections are

made are reviewed for clear error. See Fed. R. Civ. P. 72(b) advisory committee’s note

for 1983 amendment; Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

       Under the Antiterrorism and Effective Death Penalty Act (AEDPA), habeas

petitioners in state custody are required to exhaust available state court remedies before

bringing their claims in federal court. 28 U.S.C. § 2254(b)(1). A district court lacks

authority to adjudicate petitions with both exhausted and unexhausted claims, or “mixed

petitions.” Rhines, 544 U.S. at 273. However, a district court can exercise its discretion

to stay a federal habeas petition and hold the matter in abeyance while the petitioner

returns to state court to exhaust previously unexhausted claims. Id. at 276-79. But

because staying a federal habeas petition “effectively excuses a petitioner’s failure to

present his claims first to the state courts,” a district court should stay and hold in

abeyance a federal habeas petition “only in limited circumstances” and only when “the

district court determines there was good cause for the petitioner’s failure to exhaust his

claims first in state court.” Id. at 277.




                                             2
       Wille argues that the complexity of his claim and his pro se status establish good

cause. Although the Court is mindful of the challenges posed for a pro se litigant, these

arguments do not establish good cause. See Smittie v. Lockhart, 843 F.2d 295, 298 (8th

Cir. 1988) (stating that a petitioner’s pro se status and educational background do not

excuse the requirement to exhaust state court remedies).         Wille provides no other

explanation for the failure to exhaust his state court remedies before bringing a federal

habeas petition for ineffective assistance of appellate counsel. Because Wille has not

established good cause for the failure to exhaust available state court remedies, a stay is

not available in this case. Moreover, as the R&R correctly observes, the time period

during which any postconviction relief is sought in state court will not count toward any

limitations period.   See 28 U.S.C. § 2244(d)(2).    The R&R correctly concludes that

Wille’s habeas petition should be dismissed without prejudice.

       Based on the foregoing analysis, the R&R, and all the files, records and

proceedings herein, IT IS HEREBY ORDERED:

       1.     Petitioner Christian David-Robert Wille’s objection, (Dkt. 16), to the

September 20, 2018 Report and Recommendation, is OVERRULED;

       2.     The September 20, 2018 R&R, (Dkt. 15), is ADOPTED;

       3.     Petitioner Christian David-Robert Wille’s motion to stay these proceedings,

(Dkt. 14), is DENIED; and

       4.     Petitioner Christian David-Robert Wille’s petition for a writ of habeas

corpus, (Dkt. 1), is DISMISSED WITHOUT PREJUDICE.




                                            3
      5.     The Court declines to grant a Certificate of Appealability under 28 U.S.C.

§ 2253(c).

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 20, 2018                             s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                          4
